Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing August 12, 2009 US Securities and Exchange Commission Washington, D.C. 20549 Mail Stop 3561 Attention: Damon Colbert Re: HC Innovations, Inc. Form 10-K/A for Fiscal Year Ended December 31, 2008 Filed July 10, 2009 Form 10-Q/A for Fiscal Quarter Ended March 31, 2009 Filed July 20, 2009 File No. 000-52197 Dear Mr. Colbert: In response to your letter dated July 28, 2009, HC Innovations, Inc. (the “Company”) hereby undertakes that the executed copies of the exhibits filed with the Company’s Form 10-K/A will be included in the Company’s next periodic report. The Company will also re-file Exhibit 10.19 to the Form 10-K/A to include schedule 9.15 thereof in the Company’s next periodic report. Please do not hesitate to contact us should you have any questions. Thank you. Sincerely, /s/ R. Scott Walker R. Scott Walker Chief Financial Officer
